         Case 1:21-cv-01333-JPB Document 54 Filed 07/12/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ASIAN AMERICANS ADVANCING
JUSTICE–ATLANTA; et al.,
                       Plaintiffs,

        v.                                  No. 1:21-cv-1333-JPB

Brad RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State; et al.,
                            Defendants,

REPUBLICAN NATIONAL
COMMITTEE; et al.,
           Intervenor-Defendants.

                   INTERVENORS’ MOTION TO DISMISS
        Intervenors ask this Court to dismiss Plaintiffs’ amended complaint. In-

tervenors join the State’s arguments for why the amended complaint fails to

state a claim and add the arguments in the attached brief. For all those rea-

sons, the Court should dismiss Plaintiffs’ claims with prejudice and close this

case.




                                        1
        Case 1:21-cv-01333-JPB Document 54 Filed 07/12/21 Page 2 of 2




                                            Respectfully submitted,

      Dated: July 12, 2021                  /s/ Tyler R. Green

      John E. Hall, Jr.                     Tyler R. Green (pro hac vice)
        Georgia Bar No. 319090              Cameron T. Norris (pro hac vice)
      William Bradley Carver, Sr.           Steven C. Begakis (pro hac vice)
        Georgia Bar No. 115529              CONSOVOY MCCARTHY PLLC
      W. Dowdy White                        1600 Wilson Blvd., Ste. 700
        Georgia Bar No. 320879              Arlington, VA 22209
      HALL BOOTH SMITH, P.C.                (703) 243-9423
      191 Peachtree St. NE, Ste. 2900       tyler@consovoymccarthy.com
      Atlanta, GA 30303                     cam@consovoymccarthy.com
      (404) 954-6967                        steven@consovoymccarthy.com
                      Counsel for Intervenor-Defendants




                    CERTIFICATE OF COMPLIANCE
      I certify that this document complies with Local Rule 5.1(B) because it

uses 13-point Century Schoolbook.
                                            /s/ Tyler R. Green




                       CERTIFICATE OF SERVICE
      On July 12, 2021, I e-filed this document on ECF, which will serve eve-
ryone requiring service.
                                            /s/ Tyler R. Green




                                        2
